Citation Nr: 1723822	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  12-17 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

Entitlement to an initial rating higher than 10 percent for hepatitis B, including based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel






INTRODUCTION

The Veteran had active service from March 1981 to March 1982.  

This matter came before the Board of Veterans' Appeals (Board) from a May 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO).  This matter was previously before the Board in January 2015, when it was remanded for additional development.  The January 2015 Board remand also remanded issues of entitlement to service connection for knee disabilities and human immuno-deficiency virus for compliance with Manlincon v West, 12 Vet. App 238, 240-41 (1999).  A statement of the case was issued in October 2015.  The record before the Board does not show that a substantive appeal was filed in response to the statement of the case.

At the time of the January 2016 Board remand, the Board characterized the issue of entitlement to a TDIU as a separate issue.  The record indicates that the only service-connected disability is the hepatitis B.  The record further indicates that the Veteran claimed the hepatitis B was the cause of his unemployment on his VA form 21-8940, Application for Increased Compensation Based on Unemployability.  Given the circumstances of this case, including the treatment of the matter by the agency of original jurisdiction, the Board finds the issue of entitlement to a TDIU is part of the claim for a higher initial rating on appeal (Rice v. Shinseki, 22 Vet. App. 447 (2009)), and has characterized the matter accordingly.  


FINDING OF FACT

The hepatitis B has not resulted in incapacitating episodes, malnutrition, hepatomegaly, or unemployability and has not required dietary restriction or continuous medication for control.   




CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for hepatitis B have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.114, Diagnostic Code 7345 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

This appeal arises from the appellant's disagreement with the initial evaluation following the grant of service connection.  The record reflects that the duty to assist has been satisfied.  The service treatment and personnel records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been associated with the record.  Neither the Veteran nor the representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim decided herein; the Board is also unaware of any such evidence.  The Veteran was afforded appropriate VA examinations, most recently in January 2015.  Although the Veteran's representative has pointed out that the examination is more than two years old, there is no indication that the findings are inaccurate.  Notably, the Veteran has not alleged, and the evidence does not suggest, that the hepatitis B has increased in severity or altered in symptomatology since the previous examination.  Rather, the record indicates that the hepatitis B has been consistent throughout the claim, as shown by the similar histories provided at each examination.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the Board remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Accordingly, the Board will address the merits of the Veteran's appeal. 

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Hepatitis B is rated under Diagnostic Code 7345, which rates chronic liver disease without cirrhosis (including hepatitis B, chronic active hepatitis, autoimmune hepatitis, hemochromatosis, drug-induced hepatitis, etc., but excluding bile duct disorders and hepatitis C).  Diagnostic Code 7345 provides a 10 percent rating for chronic liver disease manifested by intermittent fatigue, malaise, and anorexia; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  

Diagnostic Code 7345 provides a 20 percent rating for chronic liver disease manifested by daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period. 

A 40 percent rating is provided for chronic liver disease manifested by daily fatigue, malaise, and anorexia with minor weight loss and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  The diagnostic code defines "incapacitating episode" as a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  

"Minor weight loss" is defined as weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  "Baseline weight" means the average weight for the two-year period preceding onset of the disease.  38 C.F.R. § 4.112.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340 (a)(1), 4.15 (2016).  "Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16 (a). 

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities. 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

A total disability rating based on individual unemployability (TDIU) may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a), a TDIU nevertheless may be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability.  Such cases are referred to the Director of the VA Compensation Service for extra-schedular consideration.  38 C.F.R. § 4.16 (b).

 For a veteran to prevail on a claim for TDIU on an extra-schedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Analysis

A January 2011 VA examination record reveals the Veteran's history of intermittent symptoms of nausea and vomiting.  The Veteran also reported five incapacitating episodes in the previous 12-months, with each episode lasting one day.  The record indicates that the Veteran weighed 185 pounds.  Examination revealed no evidence of malnutrition, portal hypertension, or other signs of liver disease, and abdominal exam was normal.  The examiner determined the residual of hepatitis B was episodes of nausea and vomiting several times per year.  The record indicates that the Veteran reported that he did not work due to his knee disabilities.  

A May 2012 VA examination record reveals the Veteran's history of nausea and vomiting.  The Veteran reported that he did not take medication for his hepatitis B, and the examiner determined continuous medication was not required for control of the hepatitis B.  The examiner determined that the hepatitis B was associated with intermittent fatigue, intermittent anorexia, intermittent nausea, and arthralgia.  The examiner indicated that the Veteran did not have wight loss, incapacitating episodes, or signs or symptoms attributable to cirrhosis.  The examiner reported that the hepatitis B affected the Veteran's ability to work.  The examiner noted that the Veteran reported taking SSDI for hepatitis B, blindness due to detached retina, HIV, degenerative joint disease, and arthralgias from every joint in his body.  The examiner determined that, "at best, [the Veteran] should be able to perform a part-time sedentary job for at least [four] h[ou]rs/day with restrictions of no excessive standing for more than 20-30 min[ute]s at a time or heavy lifting overhead for his shoulders with 15-20 min[ute] rest periods for every one hour of work."  The examiner added that the hepatitis B impacted the Veteran's ability to maintain full employment due to ongoing residuals of nausea, vomiting, fatigue, anorexia, arthralgias, and weight loss.  The examiner noted that the same symptoms "may also be due to [the Veteran's] autoimmune disease (HIV)" and that it was "almost impossible to differentiate out" the cause of the symptoms.   

A June 2012 private treatment record indicates that the Veteran weighed 178 pounds.  At the time, he was noted to have stable HIV, though there was moderate diarrhea, which was controlled well with Imodium.  

A January 2015 VA examination record reveals the Veteran's history of fatigue, nausea with occasional vomiting, diarrhea, and arthralgias.  He reported medication for HIV.  The record notes that the hepatitis B did not require continuous medication for control.  The examiner determined the Veteran had not had any incapacitating episodes within the past 12 months.  The examiner determined there were no signs or symptoms of hepatitis B.  

The Board finds a higher rating is not warranted for the hepatitis B.  Although the record suggests that there are symptoms associated with the hepatitis B (or potentially associated with the hepatitis B), notably fatigue, nausea, vomiting, and diarrhea, the evidence does not suggest that the Veteran's hepatitis B has required dietary restriction or continuous medication or has resulted in incapacitating episodes.  The medical records include no evidence of incapacitating episodes, as defined by VA, and there is no indication of treatment for the hepatitis B, including through diet or medication.  Although the Veteran has reported incapacitating episodes, specifically at the January 2011 examination, the Board finds the Veteran's history is less probative than the medical evidence which does not show "incapacitating episodes" as defined by VA.  Furthermore, there is no competent evidence of "minor weight loss" or hepatomegaly associated with the hepatitis B.  Thus, the Board finds a higher rating is not warranted under Diagnostic Code 7345.  
 
The Board has considered whether a total rating is warranted based on occupational impairment pursuant to Rice.  The Board finds the evidence does not suggest that the hepatitis B has rendered the Veteran unable to obtain or maintain substantially gainful employment at any time.  There is no medical opinion suggesting that the hepatitis B renders the Veteran unemployable as defined by VA, and the record indicates that his unemployability results from nonservice-connected disabilities.  Although the service-connected hepatitis B affects "the Veteran's ability to maintain full employment," as noted by the 2012 VA examiner, economic inadaptability is taken into account in the evaluations assigned, and the evidence of record does not suggest that the Veteran was incapable of performing any substantially gainful employment due to the service-connected hepatitis B during this period.  In this regard, the Board notes that impacting occupational functioning is distinct from preventing substantially gainful employment.  

 In sum, the Board finds the preponderance of the evidence establishes that an initial rating for hepatitis B is not warranted, including on the basis of unemployability.  


ORDER

An initial rating in excess of 10 percent for hepatitis B is denied.  



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


